41 So.3d 322 (2010)
Joan B. GINNELL, Appellant,
v.
Brian Robert PACETTI, II, a/k/a Todd Pacetti, Appellee.
No. 4D09-1150.
District Court of Appeal of Florida, Fourth District.
July 14, 2010.
Rehearing Denied September 3, 2010.
Lisa Marie Macci of Lisa Marie Macci, P.A., Boca Raton, for appellant.
Chad R. Laing of Laing Law Group, P.A., and Richard G. Bartmon of Law Offices of Bartmon & Bartmon, P.A., Boca Raton, for appellee.
PER CURIAM.
We reverse appellant's conviction for direct criminal contempt of court only because the trial court's order does not recite any of the facts constituting contempt. Rule 3.830 states a "judgment of guilt of contempt shall include a recital of those facts on which the adjudication of guilt is based." The failure to include these facts in the written order is reversible error. Bouie v. State, 784 So.2d 521 (Fla. 4th DCA 2001); Schenck v. State, 645 So.2d 71 (Fla. 4th DCA 1994); Woods v. State, 600 So.2d 27 (Fla. 4th DCA 1992). On remand, the trial court shall issue an order complying in all respects with the requirements of Rule 3.830.
Reversed and remanded.
FARMER, DAMOORGIAN and LEVINE, JJ., concur.